                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

SHARON M. CARLSEN                                                              PLAINTIFF

v.                            Case No. 1:17-CV-00081-BSM-BD

SOCIAL SECURITY ADMINISTRATION                                               DEFENDANT

                           RECOMMENDED DISPOSITION

                                    INSTRUCTIONS

       The following Recommended Disposition (“Recommendation”) has been sent to

Chief Judge Brian S. Miller. Any party may file written objections to this

Recommendation. Objections should explain the factual or legal basis for the objection.

To be considered, objections must be received by the Clerk of Court within 14 days of

this Recommendation. By not objecting, parties risk waiving the right to appeal questions

of fact.

                                RECOMMENDATIONS

       Sharon Carlsen applied for social security disability benefits with an alleged

disability onset date of January 1, 2011. (R. at 76). After a hearing, the administrative law

judge (“ALJ”) denied the application. (R. at 50). The Appeals Council denied review. (R.

at 1). Ms. Carlsen requested judicial review, and the district court reversed and remanded.

(R. at 435–38). After another hearing, the ALJ once again denied her application. (R. at

338). The Appeals Council declined to take further action. (R. at 325). Ms. Carlsen filed

this appeal, again requesting judicial review.
I.     The Commissioner’s Decision:

       Ms. Carlsen was last insured under the terms of the Social Security Act on

September 30, 2011. (R. at 332). The ALJ found that, through the date last insured, Ms.

Carlsen had the following severe impairments: asthma and fatigue. (R. at 332). Due to

those impairments, the ALJ found that, through the date last insured, Ms. Carlsen had the

residual functional capacity (“RFC”) to perform sedentary work except she was limited to

occasional climbing, stooping, crouching, kneeling, and crawling; would have to avoid

heavy chemicals, dust, fumes, humidity, and strong perfume; and would have to work

inside in a climate-controlled environment. (R. at 333). The ALJ found that this RFC

would allow Ms. Carlsen to perform her past relevant work as a transportation broker as

actually performed. (R. at 338). The ALJ, therefore, found that Ms. Carlsen was not

disabled. (R. at 338).

II.    Discussion:

       The Court’s duty in this appeal is to review the Commissioner’s decision for legal

error and to assure that the decision is supported by substantial evidence on the whole

record. Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue,

600 F.3d 922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough

evidence that “a reasonable mind would find it adequate to support [the] conclusion.”

Halverson, 600 F.3d at 929. The Court will not reverse the decision, however, solely

because there is evidence to support a conclusion different from that reached by the

Commissioner. Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).
       Ms. Carlsen argues that the ALJ erred in finding that her depression and anxiety

were non-severe impairments. She also argues that the ALJ’s decision is otherwise not

supported by substantial evidence on the record as a whole.

       The ALJ specifically found that Ms. Carlsen’s depression and anxiety were not

severe impairments, despite diagnoses. (R. at 332). Ms. Carlsen had been prescribed

medication for anxiety and depression, namely Wellbutrin, Buspar, and Doxepin. (R. at

303, 307). Despite this, there is no evidence of other treatment for anxiety or depression

during the relevant time period. While Ms. Carlsen did testify that she lacked insurance at

the time, this testimony is insufficient to overcome the lack of medical evidence pointing

to a severe mental impairment. (R. at 370–71, 375). The objective medical evidence and

treatment records simply do not show that Ms. Carlsen’s depression and anxiety imposed

more than minimal limitations on her ability to work.

       Furthermore, the record is sparse concerning Ms. Carlsen’s physical limitations

during the relevant period. Ms. Carlsen’s treating physician opined that she had severe

limitations during the relevant period, but this opinion was rendered in April 2015, well

after the relevant period ended. (R. at 317–24). Treatment records contain nothing to

support the level of limitation that Ms. Carlsen’s treating physician found. The lack of

treatment and the lack of support for the treating physician’s opinion make it difficult to

conclude that the ALJ’s decision is unsupported by substantial evidence on the record as

a whole.

       A court may not reverse simply because it would have decided case differently.

Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015). The only question before the Court is
whether there is evidence that a reasonable mind would find sufficient to support the

ALJ’s decision. Id. Because the medical evidence does not support a finding limitation to

the extent that Ms. Carlsen alleges, the ALJ’s decision should be affirmed.

III.   Recommended Disposition:

       The ALJ’s decision is supported by substantial evidence on the record as a whole

and is not based on legal error. For these reasons, the Commissioner’s decision should be

AFFIRMED.

       DATED this 19th day of November, 2018.



                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
